Case 8:15-cv-01228-DOC-MRW Document 132 (Ex Parte)         Filed 10/08/18 Page 1 of 8
                              Page ID #:1912

   1 KWUN BHANSALI LAZARUS LLP
     MICHAEL S. KWUN (SBN 198945)
   2 mkwun@kblfirm.com
     555 Montgomery St., Suite 750
   3 San Francisco, CA 94111
     Telephone: 415 630 2350
   4 Facsimile: 415 367 1539
   5   KEKER, VAN NEST & PETERS LLP
       DAVID SILBERT (SBN 173128)
   6   dsilbert@keker.com
       LEAH PRANSKY (SBN 302246)
   7   lpransky@keker.com
       633 Battery Street
   8   San Francisco, CA 94111-1809
       Telephone: 415 391 5400
   9   Facsimile: 415 397 7188
  10   Attorneys for Defendants
       OCULUS VR, INC., and PALMER LUCKEY
  11
  12
                             UNITED STATES DISTRICT COURT
  13
                            CENTRAL DISTRICT OF CALIFORNIA
  14
                             SOUTHERN DIVISION (SANTA ANA)
  15
       JULIANA GRIFFO,                            Case No. 8:15-cv-01228 DOC (MRWx)
  16
                                    Plaintiff,    DECLARATION OF MICHAEL S.
  17                                              KWUN IN RESPONSE TO DKT. 127
             v.                                   AND IN SUPPORT OF UNOPPOSED
  18                                              APPLICATIONS FOR LEAVE TO
       OCULUS VR, INC., and PALMER                FILE UNDER SEAL
  19   LUCKEY,
                                                  Ctrm:       9D
  20                             Defendants.      Judge:      Hon. David O. Carter
  21
  22
  23
  24
  25
  26
  27
  28
  30   DECLARATION OF MICHAEL S. KWUN IN RESPONSE TO DKT. 127 AND IN SUPPORT OF UNOPPOSED
                          APPLICATIONS FOR LEAVE TO FILE UNDER SEAL
                               CASE NO. 8:15-CV-01228 DOC (MRWX)
  31
  32
Case 8:15-cv-01228-DOC-MRW Document 132 (Ex Parte)          Filed 10/08/18 Page 2 of 8
                              Page ID #:1913

   1                      Declaration of Michael S. Kwun re Sealing
   2         1.     I am a partner at Kwun Bhansali Lazarus LLP, counsel of record for
   3   Defendants Oculus VR, Inc. and Palmer Luckey. I make this declaration based on
   4   my own personal knowledge. If called as a witness, I could and would testify
   5   competently to the matters set forth herein.
   6   I.    Background
   7         2.     I submit this declaration in response to the Court’s order directing
   8   Defendants to file specific proposed redactions (Dkt. 127 at 4), and in support of
   9   Plaintiff Juliana Griffo’s pending applications for leave to file certain materials
  10   under seal (Dkt. 107, 121). The Court extended the deadline for filing the proposed
  11   redactions to October 8, 2018. Dkt. 129.
  12         3.     Defendants previously filed an application to file portions of the
  13   Smith Report and the Smith Declaration under seal (Dkt. 99). The Court granted
  14   that application. Dkt. 127 at 2. The sealed material references an agreement with a
  15   third party, including information related to financial terms of that agreement. The
  16   Court agreed that “the privacy of the third party outweighs the public interest in
  17   this instance,” and that the redactions requested by Defendants in connection with
  18   that privacy interest were “narrowly tailored to address this privacy concern.” Id.
  19         4.     Certain of the exhibits at issue in Plaintiff’s applications—Exhibits B,
  20   Y, and Z—include material that implicates the same agreement. I have discussed
  21   those exhibits with counsel for the third party. Counsel has provided me with a
  22   declaration, which is being filed simultaneously with my declaration.
  23   II.   Material that Defendants agree may be publicly filed.
  24         5.     Defendants do not object to the public filing of Exhibits A, H, K, L,
  25   M, N, and O to the Selmont Declaration.
  26         6.     Defendants also do not object to the public filing of Exhibit W to the
  27   Supplemental Selmont Declaration.
  28
                                                   1
  30         DECLARATION OF MICHAEL S. KWUN IN RESPONSE TO DKT. 127 AND IN SUPPORT OF
                     UNOPPOSED APPLICATIONS FOR LEAVE TO FILE UNDER SEAL
  31                             Case No. 8:15-cv-01228 DOC (MRWx)

  32
Case 8:15-cv-01228-DOC-MRW Document 132 (Ex Parte)           Filed 10/08/18 Page 3 of 8
                              Page ID #:1914

   1   III.    Material for which Defendants propose narrowly tailored redactions.
   2           7.     Defendants request that the Court grant leave for portions of Exhibits
   3   B, I, and J to the Selmont Declaration to be filed under seal.
   4           8.     Defendants also request that the Court grant leave for portions of
   5   Exhibits X, Y, and Z to the Supplemental Selmont Declaration to be filed under
   6   seal.
   7           9.     I am attaching as exhibits to this declaration proposed redacted
   8   versions of those six exhibits.
   9           10.    I am also attaching unredacted versions of those exhibits, with
  10   highlighting that indicates the material that Defendants are requesting be filed
  11   under seal. Some of the highlights are in yellow, while others are in magenta. The
  12   magenta highlights indicate redactions that implicate the rights of the third party
  13   who is referenced above in paragraphs 3 and 4.
  14           A.     Redaction of personal mobile phone numbers.
  15           11.    Exhibits I and J to the Selmont Declaration include the mobile phone
  16   numbers of individuals, and information from which those numbers can be
  17   determined. Defendants request that this information be filed under seal in order to
  18   protect the privacy interests of those individuals.
  19           12.    No other redactions to Exhibits I and J to the Selmont Declaration are
  20   proposed.
  21           B.     Redaction of information implicating the same privacy interests
                      that the Court has previously recognized.
  22
               13.    Exhibit B to the Selmont Declaration and Exhibits Y and Z to the
  23
       Supplemental Selmont Declaration include information that identifies the name of
  24
       a third party (or from which that third party’s identity could be inferred). That third
  25
       party is the one whose privacy interests I have mentioned above, in paragraphs 3
  26
       and 4. These exhibits also include information that relates to the financial interests
  27
       of that third party.
  28
                                                     2
  30           DECLARATION OF MICHAEL S. KWUN IN RESPONSE TO DKT. 127 AND IN SUPPORT OF
                       UNOPPOSED APPLICATIONS FOR LEAVE TO FILE UNDER SEAL
  31                               Case No. 8:15-cv-01228 DOC (MRWx)

  32
Case 8:15-cv-01228-DOC-MRW Document 132 (Ex Parte)          Filed 10/08/18 Page 4 of 8
                              Page ID #:1915

   1         14.    Counsel for the third party has requested and supports the proposed
   2   redactions to Exhibit B, which appear in magenta in the attached highlighted
   3   version of Exhibit B.
   4         15.    Counsel for the third party has also requested and supports the
   5   proposed redactions to Exhibits Y and Z that relate to the third party’s privacy
   6   interests. This material is indicated in the attached highlighted versions of those
   7   exhibits using magenta highlighting.
   8         C.     Redaction of additional financial information in Exhibits X, Y,
                    and Z.
   9
             16.    The Court has indicated that it is highly skeptical of requests to seal
  10
       relevant financial information, exhibits, and deposition testimony. Defendants also
  11
       recognize that the exhibits were filed in connection with the opposition to a
  12
       dispositive motion.
  13
             17.    Exhibits X, Y, and Z, however, include financial information that goes
  14
       well beyond any issues raised by the summary judgment motion or the opposition
  15
       to that motion.
  16
             18.    Defendants submit that at most the information from Exhibits X, Y,
  17
       and Z that is actually relevant to the summary judgment motion is (a) the total
  18
       amount of capital raised in each of the Series A and B financing rounds, (b) the
  19
       entities from whom that capital was raised, (c) the discussion of how revenues
  20
       from the Kickstarter campaign was treated, (d) key stockholders at the time of the
  21
       acquisition of Oculus VR by Facebook (accounting for over 90% of the voting
  22
       interest in Oculus VR at that time), and (e) the percentage of the vote held by those
  23
       key stockholders at that time.
  24
             19.    Defendant are not requesting that any of that information be redacted,
  25
       which already includes far more information than was addressed in any of the
  26
       briefs filed in connection with Defendants’ motion for summary judgment or at the
  27
       hearing on the motion.
  28
                                                   3
  30         DECLARATION OF MICHAEL S. KWUN IN RESPONSE TO DKT. 127 AND IN SUPPORT OF
                     UNOPPOSED APPLICATIONS FOR LEAVE TO FILE UNDER SEAL
  31                             Case No. 8:15-cv-01228 DOC (MRWx)

  32
Case 8:15-cv-01228-DOC-MRW Document 132 (Ex Parte)          Filed 10/08/18 Page 5 of 8
                              Page ID #:1916

   1         20.    Indeed, of that information, the briefs and argument addressed only
   2   (a) the total amount of each of the Series A and B financing rounds, (b) Spark
   3   Capital’s status an investor, (c) the treatment of the revenues from the Kickstarter
   4   campaign, and (d) Palmer Luckey’s status as a shareholder of Oculus VR.
   5         21.    In short, although Defendants are requesting redaction financial
   6   information, the proposed redactions do not include financial information that was
   7   relevant to the motion for summary judgment.
   8         22.    None of the information in the proposed redactions for Exhibits X, Y,
   9   or Z is mentioned in the Court’s order regarding the motion for summary
  10   judgment.
  11   IV.   Summary of proposed redactions and reasons for those redactions
  12         23.    The following chart summarizes the redactions that Defendants are
  13   requesting, including those that are also requested by the third party.
  14
        Material                                   Reasons
  15
        Selmont Decl., Exh. B at 267–69            The redacted material identifies the
  16
                                                   third party whose privacy interest the
  17
                                                   Court previously recognized in
  18
                                                   granting Defendants’ application to file
  19
                                                   portions of the Smith Report and Smith
  20
                                                   Deposition under seal. The redacted
  21
                                                   material includes the individual’s
  22
                                                   name, information related to that
  23
                                                   individual’s financial interest, and
  24
                                                   descriptive information from which the
  25
                                                   individual could be identified.
  26
  27
  28
                                                   4
  30         DECLARATION OF MICHAEL S. KWUN IN RESPONSE TO DKT. 127 AND IN SUPPORT OF
                     UNOPPOSED APPLICATIONS FOR LEAVE TO FILE UNDER SEAL
  31                             Case No. 8:15-cv-01228 DOC (MRWx)

  32
Case 8:15-cv-01228-DOC-MRW Document 132 (Ex Parte)       Filed 10/08/18 Page 6 of 8
                              Page ID #:1917

   1
                                                Counsel for the third party has
   2
                                                indicated to me that his clients believe
   3
                                                this information should be redacted.
   4
       Selmont Decl., Exh. I                    The redacted material identifies the
   5
                                                mobile phone number of an individual.
   6
       Selmont Decl., Exh. J                    The redacted material identifies the
   7
                                                mobile phone number of an individual.
   8
       Selmont Decl., Exh. Y at 2-4             The redacted share and purchase price
   9
                                                information implicates third party
  10
                                                privacy interests, was not addressed in
  11
                                                any of the briefs or argument, and was
  12
                                                not cited by the Court in its order
  13
                                                regarding the motion.
  14
  15
                                                In addition, the identity of one
  16
                                                shareholder, on page 3 of the exhibit,
  17
                                                has been redacted. That redaction
  18
                                                identifies a company closely associated
  19
                                                with the third party whose privacy
  20
                                                interest the Court previously
  21
                                                recognized in granting Defendants’
  22
                                                application to file portions of the Smith
  23
                                                Report and Smith Deposition under
  24
                                                seal. The financial interest that
  25
                                                company held has also been redacted.
  26
  27
  28
                                                  5
  30        DECLARATION OF MICHAEL S. KWUN IN RESPONSE TO DKT. 127 AND IN SUPPORT OF
                    UNOPPOSED APPLICATIONS FOR LEAVE TO FILE UNDER SEAL
  31                            Case No. 8:15-cv-01228 DOC (MRWx)

  32
Case 8:15-cv-01228-DOC-MRW Document 132 (Ex Parte)       Filed 10/08/18 Page 7 of 8
                              Page ID #:1918

   1
                                                Counsel for the third party has
   2
                                                indicated to me that his clients believe
   3
                                                the name of the company and its
   4
                                                financial interest should be redacted.
   5
       Selmont Decl., Exh. Z at 2, 4            The redacted restricted share
   6
                                                information implicates third party
   7
                                                privacy interests, was not addressed in
   8
                                                any of the briefs or argument, and was
   9
                                                not cited by the Court in its order
  10
                                                regarding the motion. The redacted
  11
                                                material also identifies numerous
  12
                                                individuals who are not parties to the
  13
                                                case as having had a financial interest
  14
                                                in a substantial financial transaction,
  15
                                                which implicates the privacy interests
  16
                                                of those individuals.
  17
  18
                                                The redacted material on page 2 also
  19
                                                identifies a company closely associated
  20
                                                with the third party whose privacy
  21
                                                interest the Court previously
  22
                                                recognized in granting Defendants’
  23
                                                application to file portions of the Smith
  24
                                                Report and Smith Deposition under
  25
                                                seal.
  26
  27
  28
                                                  6
  30        DECLARATION OF MICHAEL S. KWUN IN RESPONSE TO DKT. 127 AND IN SUPPORT OF
                    UNOPPOSED APPLICATIONS FOR LEAVE TO FILE UNDER SEAL
  31                            Case No. 8:15-cv-01228 DOC (MRWx)

  32
Case 8:15-cv-01228-DOC-MRW Document 132 (Ex Parte)         Filed 10/08/18 Page 8 of 8
                              Page ID #:1919

   1
                                                  Counsel for the third party has
   2
                                                  indicated to me that his clients believe
   3
                                                  the company name should be redacted.
   4
             I declare under penalty of perjury under the laws of the State of California
   5
       that the foregoing is true and correct. Executed this 8th day of October, 2018, at
   6
       San Francisco, California.
   7                                              /s/ Michael S. Kwun
   8                                              Michael S. Kwun
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19

  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   7
  30         DECLARATION OF MICHAEL S. KWUN IN RESPONSE TO DKT. 127 AND IN SUPPORT OF
                     UNOPPOSED APPLICATIONS FOR LEAVE TO FILE UNDER SEAL
  31                             Case No. 8:15-cv-01228 DOC (MRWx)

  32
